Citation Nr: 1038659	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  03-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1942 to December 
1945.  The Veteran died on April [redacted], 1990.  The appellant is the 
Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2003 rating decision in which the RO, inter alia, 
denied the appellant's claim for service connection for the cause 
of the Veteran's death.  The appellant filed a notice of 
disagreement (NOD) in July 2003.  The RO issued a statement of 
the case (SOC) in November 2003, and the appellant filed a 
substantive appeal (via VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2003.

In May 2004, the Veteran testified during a hearing before an RO 
hearing officer at the RO.  A transcript of that hearing is of 
record.  

In March 2006, a Deputy Vice Chairman of the Board granted the 
appellant's motion to advance her appeal on docket, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In April 2006, the Board remanded the appellant's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the RO 
continued to deny the claim (as reflected in an April 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  As reflected on his death certificate, the Veteran died from 
sepsis, due to cutaneous B-cell lymphoma.

3. At the time of his April 1990 death, the Veteran had no 
service-connected disabilities.  

4.  The Veteran served in the 240th Ordinance Ammunition Company 
and was stationed on Tinian Island from March 1945 to September 
1945.

5.  The Veteran did not participate in a radiation-risk activity.

6.  Based on the dose estimate of the Veteran's exposure to 
ionizing radiation in service, it is unlikely that the Veteran's 
cutaneous B-cell lymphoma can be attributed to radiation exposure 
while in military service.

7.  The competent medical evidence shows that cutaneous B-cell 
lymphoma was not present until many years service, and the only 
competent opinion evidence to address the etiology of the 
Veteran's cutaneous B-cell lymphoma weighs against the claim.

8.  A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits for the cause of a veteran's death, VA's notice 
requirements include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, June 2002 and September 2002 pre-rating letters 
and an October 2009 post-rating letter notified the appellant of 
what information and evidence was needed to substantiate the 
claim for DIC benefits based on service connection for the cause 
of the Veteran's death, including that she should provide 
evidence regarding any potential in-service exposure to radiation 
of the Veteran, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2003 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the June 2002 and September 2002 letters.  

As regards the Hupp requirements, the Board notes that service 
connection was not in effect for any disability at the time of 
the Veteran's death.  Therefore, any lack of notice pertaining to 
the first and second Hupp requirements is not prejudicial to the 
appellant's claim.  With regard to the third Hupp requirement, 
the June 2002 and September 2002 pre-rating letters and an 
October 2009 post-rating letter explained the evidence and 
information generally needed to substantiate a claim for service 
connection for the cause of the Veteran's death, but not 
specifically as regards a condition not yet service-connected.  
Nevertheless, the appellant's written statements and testimony 
clearly indicate an awareness of these requirements.  The 
appellant and her representative have specifically asserted that 
the Veteran developed cancer as a result of radiation exposure 
while stationed on Tinian Island in the Western Pacific during 
World War II, and have submitted evidence that the Veteran's unit 
was stationed on Tinian Island from March 1945 to September 1945, 
and that atomic weaponry was stored there between July and August 
1945.  Therefore, the appellant has demonstrated an awareness of 
what is needed to substantiate her claim for service connection 
for the cause of the Veteran's death based on a condition not yet 
service-connected (i.e., cancer as a result of exposure to 
ionizing radiation).  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Consequently, any error in this regard was cured 
by actual knowledge on the part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service records, unit histories, 
VA treatment records, and reports of the Defense Threat Reduction 
Agency, the Veterans Radiation Exposure Investigation Program 
within the U. S. Army Public Health Command (Provisional), the VA 
director of Radiation and Physical Exposures under the Under 
Secretary for Health, and the Director of the VA Compensation and 
Pension Service.  Also of record and considered in connection 
with the appeal is the transcript of the appellant's May 2004 RO 
hearing, along with various written statements and articles 
provided by the appellant, and by her representative, on her 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for the cause of a 
Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, as indicated above, the Veteran died on April [redacted], 
1990.  His death certificate indicates that the cause of his 
death was sepsis, due to cutaneous B-cell lymphoma.  At the time 
of his death, the Veteran had no service-connected disabilities.  

The appellant does not contend, and the record does not reflect, 
that the Veteran had cutaneous B-cell lymphoma until many years 
after service.  In this regard, the Board notes that the initial 
biopsy diagnosis consistent with lymphoma involving the skin was 
dated in March 1989, and that the Veteran was first diagnosed as 
having T-cell lymphoma following a May 1989 VA skin biopsy.  
Furthermore, the appellant has not disputed that the Veteran's 
cause of death was sepsis, due to cutaneous B-cell lymphoma, as 
indicated on his death certificate. 

The appellant asserts that the Veteran developed cancer as a 
result of radiation exposure while serving in the Western Pacific 
during World War II.  The appellant's representative maintains 
that the Veteran was exposed to radiation while stationed on 
Tinian Island. 

However, considering the record in light of the governing legal 
authority, the Board finds that service connection for the cause 
of the Veteran's death is not warranted. 

Although this is a claim for service connection for the cause of 
the Veteran's death-not one for service connection for a current 
disability-discussion of the three methods for establishing 
service connection on the basis of ionizing radiation exposure 
(as set forth in Hilkert v. West, 11 Vet. App. 284, 289 (1998))
is necessary.  

First, if a veteran exposed to radiation during active duty later 
develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a 
rebuttable presumption of service connection arises.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These 
diseases are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.  See 
38 C.F.R. § 3.309(d)(2)(i-xxi).

"Radiation-risk activity" is defined to mean: onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device; the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; internment as a prisoner of war 
in Japan that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of veterans who were in the 
occupation forces of Hiroshima or Nagasaki during the period 
August 6, 1945, to July 1, 1946; certain service on the grounds 
of gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain 
circumstances, service before January 1, 1974, on Amchitka 
Island, Alaska; or, certain circumstances, service in a capacity 
which, if performed as an employee of the Department of Energy, 
would qualify the individual for inclusion as a member of the 
Special Exposure Cohort under section 3621(14) of the Energy 
Employees Occupational Illness Compensation Program Act of 2000 
(42 U.S.C. § 73841(14)).  See 38 C.F.R. § 3.309(d)(ii).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or medical 
evidence to be radiogenic disease), if the VA Undersecretary for 
Benefits determines that a relationship in fact exists between 
the disease and the Veteran's exposure in service.  Lymphomas 
other than Hodgkin's disease are among the listed diseases (see 
38 C.F.R. § 3.311(b)(2)(i-xxiv)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

At the outset, the Board points out that the Veteran's service 
treatment records (STRs) are not available.  In cases where 
records once in the hands of the Government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Board's analysis 
of the appellant's claim has been undertaken with this heightened 
duty in mind. The case law does not, however, lower the legal 
standard for proving a claim but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

As indicated, the appellant's representative maintains that the 
Veteran was exposed to radiation while stationed on Tinian 
Island.  The representative provided a World War II history of 
Tinian Island that shows that atomic weaponry was stored there 
between July and August 1945.  According to the history, in 
August 1945, the Enola Gay and the Bockscar, both B-29 Bombers 
stationed at Tinian Island, took off from the Tinian Island 
Airstrip to drop the atomic bombs on Hiroshima and Nagasaki.  
Also, in July 1945, the USS INDIANAPOLIS delivered the 
radioactive components for one of the atomic bombs to Tinian 
Island.

The Veteran's record of Honorable Discharge indicates that he 
served with the 240th Ordinance Ammunition Company.  The 
Veteran's unit histories for the time periods of May 1943 to July 
1946 were received from the National Archives and are of record.  
These records indicate that the Veteran's unit was stationed on 
Tinian Island from March 1945 to September 1945.

However, it is not shown that the Veteran was involved in a 
radiation-risk activity.  Being stationed on Tinian Island during 
July and August 1945 is not listed as a presumptive radiation-
risk activity under 38 C.F.R. § 3.309(d).  Moreover, in a letter 
received by VA in July 2009, the Defense Threat Reduction Agency 
(DTRA) indicated that, based on a detailed review of facts and 
circumstances specific to the Veteran's service, including the 
available U. S. Army historical records, at the time of the U. S. 
atomic bombings of Hiroshima and Nagasaki, Japan, on August 6 and 
9, 1945, respectively, the Veteran was stationed with the 240th 
Ordnance Ammunition Company at Tinian, Marinas Islands, over 
1,600 miles from Japan, and that he continued to serve at Tinian 
until November 23, 1945, when he was released from his assignment 
for transportation back to the continental United states for 
discharge from military service. 

As the Veteran did not participate in atmospheric nuclear weapons 
testing or in the occupation of Hiroshima and Nagasaki, the dose 
estimate procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) 
are for application.  

This case was remanded in April 2006 to ensure that the 
procedures set forth under 38 C.F.R. § 3.311 were properly 
executed, and to ensure that the appellant had ample opportunity 
to submit or identify evidence supportive of her claim.

In April 2009, VA contacted DTRA and requested a DD 1141 (Record 
of Exposure to Ionizing Radiation), or an equivalent record of 
occupational radiation exposure.

In a letter received by VA in July 2009, DTRA, in compliance with 
38 C.F.R. § 3.311 (a)(2)(i), based on a detailed review of facts 
and circumstances specific to the Veteran's service, including 
the available U. S. Army historical records, stated that the 
Veteran had no potential exposure to radiation while stationed at 
Tinian.

In January 2010, a letter from the Veterans Radiation Exposure 
Investigation Program (VREIP), within the U. S. Army Public 
Health Command (Provisional), indicates that, because records of 
occupational radiation exposure could not be located for the 
Veteran, VREIP performed a reconstructed dose estimate based on 
the Veteran's duties as shown in his personnel records.  The 
letter indicates that VREIP researched exposure data on 
individuals stated at Tinian Island and individuals that 
performed duties similar to those of the Veteran, and that they 
also received published histories of weapons and ammunition 
present at Tinian Island while the Veteran was serving there.  
Based on this information, VREIP concluded that the Veteran's 
exposure to ionizing radiation while serving in the U. S. Army in 
his specific capacity as a Special Vehicle Operator at Tinian 
Island would not have exceeded the allowable limits set for 
members of the general public (100 milirem per year).  Applying 
this exposure limit as an upperbound dose estimate and taking 
into account the Veteran's 13-month tour of duty at Tinian 
Island, his estimated occupational radiation dose was estimated 
to be 109 millirem.  

After receiving the radiation dose assessment from the VREIP, the 
Veteran's claims file was forwarded to VA's Director of the 
Compensation and Pension Service for review.  In April 2010, an 
advisory medical opinion was obtained from the VA director of 
Radiation and Physical Exposures, under the Under Secretary for 
Health, in accordance with 38 C.F.R. § 3.311 (c)(1).  That 
opinion, provided by Victoria A. Cassano, M.D., M.P.H., cited the 
position statement of the Health Physics society that for 
exposure to radiation below 5-10 rem, risks of health effects are 
either too small to be observed or are nonexistent.  The opinion 
letter therefore stated that, since the Veteran's occupational 
radiation dose did not exceed 5 rem in one year or 10 rem in a 
lifetime, it was unlikely that the Veteran's B-cell lymphoma 
could be attributed to radiation exposure while in military 
service.

In an April 2010 opinion, the Director of the VA Compensation and 
Pension Service advised that there is no reasonable possibility 
that the Veteran's B-cell lymphoma can be attributed to exposure 
to ionizing radiation during service, based on the opinion of the 
Director of Radiation and Physical Exposures, written for the 
Under Secretary.  

Accordingly, the evidence does support a finding of a medical 
relationship between cutaneous B-cell lymphoma and the Veteran's 
service, pursuant to the provisions of 38 C.F.R. § 3.311.

Moreover, as regards the third method of establishing service 
connection for disability on the basis of in-service ionizing 
radiation exposure, the Board finds that the competent evidence 
does not support a finding of a medical nexus between the 
cutaneous B-cell lymphoma resulting in the Veteran's death and 
his exposure to ionizing radiation during active service.  The 
only medical opinion of record to address this question is that 
of the VA Director of Radiation and Physical Exposures, and he 
indicated that, based on the Veteran's dose estimate as 
calculated by VREIP, it was unlikely that the Veteran's cutaneous 
B-cell lymphoma could be attributed to radiation exposure while 
in military service.  Thus, the only competent medical nexus 
opinion weighs against the claim, and neither the appellant nor 
her representative has presented or identified any contrary 
medical opinion.  

The Board acknowledges that the appellant submitted an article 
regarding the similarities and differences between etiologies of 
Merkel cell carcinoma and cutaneous malignant melanoma, as well 
as an article describing the delivery of the atomic bomb to 
Tinian Island.  The information contained in these articles is 
not in dispute.  However, these articles are general in nature 
and not specific to this Veteran's situation; they do not 
establish a radiation dose for the Veteran, nor do they purport 
to establish a link between the Veteran's cutaneous B-cell 
lymphoma and his exposure to radiation in service.  As such, this 
evidence is not probative of the medical nexus question in this 
appeal.  

The Board has also considered the oral and written assertions of 
the appellant, as well as those advanced by her representative, 
on her behalf.  However, none of this evidence provides a basis 
for allowance of the claim.

The appellant had essentially argued that, following the 
Veteran's period of service, he suffered skin problems, and that 
this indicates that his cutaneous B-cell lymphoma was related to 
in-service radiation exposure.  In written statements, the 
appellant asserted that the Veteran suffered skin problems since 
the 1950s, that his skin would sometimes be discolored, that his 
skin would get hot and begin to itch and swell, and that he would 
get relief by sitting in tubs of cold water for long periods of 
time, and did so until he died in April 1990.  During the May 
2004 RO hearing, the appellant reiterated that, when her husband 
returned from the service, he would often complain about his skin 
being hot and would cool off in water.  She also testified that, 
in 1961, the Veteran saw a doctor after his mouth swelled.  

However, as indicated above, the claim herein decided turns on 
the matter of whether there exists a medical nexus between the 
cutaneous B-cell lymphoma resulting in the Veteran's death and 
his in-service radiation exposure-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons, the appellant and her 
representative simply are not shown to possess appropriate 
medical training and expertise to competently render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(a layman is generally not capable of opining on matters 
requiring medical knowledge).  As such, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board must conclude that the 
competent, probative evidence does not support a finding that a 
disability of service origin caused or contributed substantially 
or materially to cause the Veteran's death, and that, therefore, 
the claim for service connection for the cause of the Veteran's 
death must be denied.  

As a final point, the Board again notes that, as the STRs are not 
available, the Board has a heightened obligation to consider 
carefully the benefit-of-the-doubt rule in this case.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
However, as discussed above, the record does not reflect, and it 
is not argued, that cutaneous B-cell lymphoma developed until 
many years after service; the question of medical nexus in this 
case is not one based on potential findings in STRs related to 
cutaneous B-cell lymphoma.  Rather, the question is one of 
medical nexus of cutaneous B-cell lymphoma to in-service 
radiation exposure, which has been assessed by experts based on 
the Veteran's verified location and duties during his period of 
service.  Thus, even considering its heightened duty in this 
case, the Board must find that the weight of the evidence is 
against the appellant's claim; hence, the benefit-of the doubt 
doctrine is inapplicable.  Id.



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


